, ` ~ ;nz/Squ/ciz~
No. 89-5232~0-13 RECEW lN

 

 

 

 

EX PARTE ALBERT RAY MAsoN, § IN THE 252ND DISTRIYU%B§WM'NALAPPEALS
APPLICANT § OF MN 12 2015
HABEAS CORPUS § JEFFERSON. COUNTY, TE»?310 S.W.3d 452 (Tx Qr App 2010); The assertion by the State's Attorney

that this application is premature is nonsense; Mason has already

been required to register and will be required to do so until death.
III.

The State's argument concerning T.C.C.P. article 26.13(h) is
specious at best. lt is indeed true that failure to admonish concerning
sex offender registration is not cognizable under article 11.07.

Since the law to register was not even in effect, it would be ridic-
ulous to challenge the admonishment's failures, and this is not the
basis for the current writ.

IV.

The State makes the spurious claim that Besse v State, 239
S.W.3d 809 (Tx Cr App 2007) somehow undermines the contention by Mason
that he is currently and into the future suffering collateral consequ-
ences of the conviction here. Subsequent casealaw in Harrin ton, Id.
clearly indicates that any collateral consequence is adequate to
satisfy the collateral consequences requirements of 11.07. The current
collateral consequences are cognizable on writ.

V.

Mason has staed facts zwhich, if true, would entitle;him to
relief. He has done more than state mere conclusions and has Submitted
proof in the form of exhibits to his writ application that the complain-
ed of error did in fact contribute to his conviction and punishment.
The record and the exhibits sufficiently suppots his factual allegations

with the proof required by a preponderance of the evidence. Mason

is in fact entitled to relief from his conviction, and he is innOC€nt-

Pag€ 2 Mason/response

VI.

Under Strickland v Washington, 466 U.S. 668 (1984) Mason must
show that "his trial counsel's performance was deficient in that
counsel made such serious errors that he was not functioning as the
counsel guaranteed by the Sixth Amendment" and that "the deficient
performance prejudiced the defense to such a degree that the defendant
was deprived of a fair trial." ln a the case of a guilty plea the
defendant must show that he would not haveapled guilty and would
have insisted on a trial but for counsel's deficient advice to plead
§uilty. See Hill V Lockhart, 474 U.S. 52 (1985). In the application
filed and the exhibits, along with the record, Mason has established
he is entitled to relief under the precendents established by SCOTUS.

;WHEREFORE, PREMISES CONSIDERED, Mason prays that this application

q [}_'

 

.~J__ ~_)
§be:§§?all;}hings;granted.
.£‘,CL a. ` ‘;i,
r;§§§§j !n ;§, Respectfully submitted,
_JL; 3 `* ._ §
,¢§§E 'p c:%r;» ;_
»,.,.,_L m \.J Albert Masgn/ 1713150
&E£ r' Huntsville Unit

 

815 12TH St.
Huntsville, TX 77348

CERTIFICATE OF SERVICE
I, Albert Mason, do hereby declare that on the date indicated
below a true and correct copy of the foregoing instrument was sent
tot eh Jefferson County District Attorney by first class U.S. Mail,
postage prepaid.
Execute this 3OTH day of December, 2014.

 

 

page 3 Mason/response

No. 89-52320-3

EX€ PARTE ALBERT RAY MAsoN,, § m THE 252ND nlsTRIcT .c oln=¢'razy
APPLICANT § oF
HABEAS coRPUS § JEFFERSON, couNTY, TEXAS

APPLICANT'S RESPONSE TO STATE'S ORIGINAL ANSWER

COMES NOW Albert Mason and files this Applicant's Response to

State's Original Answer, and in support thereof-would show as follows:
I.

Applicant was indeed indicted for aggravated sexual assault,
enhanced; and he pleaded guilty in this Court July 5, 1989, to fifteen
years in the Texas Department of CriminalLJuStice-Griminal Institutional
Division. No appeal was filed. Applicant's first writ of habeas corpus
was dismissed without reaching the merits of the underlying claims.
Applicant now files this writ of habeas corpus alleging ineffective
assistance of counsel (IAC), and claiming he is suffering collateral
consequences due to the requirement to register as a sex offender
for li£e. " l 1

II. v

First of all, this is not a subsequent writ under the meaning
of Texas Code of Criminal Procedure (T.C.C.P.) articleé11.07 §4.

The first writ was dismissed and the merits of the claims were never
reched. This was not considered a final disposition under current
case law. See Ex rtc To tes, 943 SWZd 469, 474 (Tx Gr App 1997).
Secondly, Mason is suffering, currently, collateral consequences

and will continue to suffer such consequences until his death. He

is required to register as a sex offender for life and this is most

deflnltely a collateral consequence of this conviction and sentence

that has been fully discharged. " A showing 6§ a co11atera1

 

consequence, without more, 1a now suffisient to establish °cen£lnament*
se as to trigger application of article 11.92? lr'» ~

310 SUBd 452 (Ts Cr App 2010)» The assertion by the state' s attorney
that this application is premature la nonsenae. Mason has already

 

been resulted to register and will be required to do so until death.
nn "

The $tate‘s argument concerning T,G.C.F. article 26.13(h) is
specious et beat; lt le indeed sane that failure to admonish concerning
son offender registsatton to not cognizable under article 1;»07.
since the law to register sea not esso in effect, lt would be sidic~
umw w seamans nw same;,».`;;shmane'a assume and ama is vega gsa
basis for the seasons writ. v

_ IV.

The State makes the sessions claim that_§g!ggz*g;§§g§g, 239
8W3d 809 (Ta ¢¢ App 2007) somehow undermines the contention by Mason
that he is currently and toto the future suffering collateral consequ~

ences of the conviction here. Subsequent caselaw in ?¢~»,'

 

clearly indicates that say collateral consequence is adequate to
satisfy the collateral consequences seqqisomeuts of 11.07. The euro|nt
collatesal consequences are cognizable on writ.

V.
WM_ Mason has stead §eets,swhteh, if tsue, would entitlodhie te
.`selie£. He has done more than stone mere conoluasone.end has submitted
asset in the torn of exhibits to his wslt application that the esmplain»
ed of estes did in test contribute to his conviction end punishment~
The record and the exhibits sufficiently ssppots his factual allegations
with the proof required_ty s preponderance et the evidence. Mason
is in fact entitled to relief free his conviction, end he is innocent.

page 2 Mason{sosponse

VI.

under strickland v washi§gwn, 466 us ssa (?1984) assn must
show thai "his trial counsel’s`performauce was deficiéuu iv that
counsel E§de such serious errors that he was not functioning as the
coui§;i guarantéed by the Sixth Amendnent" and-that "the deficient
performan¢e prejudiced the defense to such a degree that the defendant
was deprived uf a fait trial;" Iu'a the case of a guilty piea the
defendant must show thét he would not have¢pled guilty and would
have insisted on a trial but for counsel's deficient advice to plead
guilty. See Hill v beckhant, 474 U.S. 52 (1985). In the application
filed and the exhibits, along with the requrd, Mason has establiuhed
he is entitled to relief under the precend§nts escablished by SCOTUS.

WHEREFORE, PREMISES CGNSIDERED; Mason prays that this application

bei}@§all;things_granted.

`..`Jr~;
‘.!

           

F\Z

CL

m1 ”/? /¢MM

i /:',/ ' ""'“ v d

§§ _Q/' B, .

~v ~' ' .3
Huntsvilld?Unit

§§ 815 12!H St.

 

Huntsville, TX 77348
CERTIFIGATE OF SERVICE
I, Albert Mason, do hereby declare that on the date indicated
below a true and correct copy of the foregoing instrument was sent
tot eh Jefferson County District Attorney by first class U.S. Mail,
P°Stage prepaid.
Execute this BOTH day of December, 2§}4,N“. W_

4;7;~~¢~ 7`"

 
 
 

 

page 3 Masonlresponse-